In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Martinez-Perez, J.), entered March 2, 1992, which, upon a fact-finding order of the same court, *502entered January 17, 1992, made after a hearing, finding that the appellant had committed acts, which, if committed by an adult, would have constituted the crimes of criminal possession of a weapon in the fourth degree, assault in the second degree, assault in the third degree (two counts), reckless endangerment in the second degree, and menacing, and that he had also committed the offense of unlawful possession of a weapon by a person under 16 years of age, adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Division of Youth for a period of 12 months. The appeal brings up for review the fact-finding order entered January 17, 1992.
Ordered that the matter is remitted to the Family Court, Kings County, to hear and report on that branch of the appellant’s motion which was to suppress identification testimony, and the appeal is held in abeyance in the interim. The Family Court, Kings County, is to file its report with all deliberate speed.
As the respondent concedes, the appellant is entitled to a Wade hearing pursuant to People v Rodriguez (79 NY2d 445). Bracken, J. P., Balletta, Fiber, O’Brien and Pizzuto, JJ., concur.